Citation Nr: 0911740	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  02-20 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether a timely substantive appeal was received to 
complete an appeal on the issues of entitlement to service 
connection for pulmonary tuberculosis, malaria, rheumatoid 
arthritis with lumbago, and polyneuritis with neuralgia.

2.  Entitlement to service connection for pulmonary 
tuberculosis.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for rheumatoid 
arthritis with lumbago.

5.  Entitlement to service connection for polyneuritis with 
neuralgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served with the Recognized Guerillas and the 
Philippine Commonwealth Army from September 1941 to March 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board, most 
recently in September 2005, when the Board found that no new 
and material evidence had been submitted to reopen the claims 
on appeal.

As discussed in more detail below, the Board now finds that 
the service connection issues on appeal arise originally from 
a December 1978 RO rating decision, with a notice of 
disagreement submitted in February 1979, a statement of the 
case issued in May 1979, and a substantive appeal filed in 
June 1979.

The Veteran appealed the Board's September 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter 'the Court').  By Order dated September 2007, 
the Court vacated the Board's September 2007 decision 
pursuant to a September 2007 Joint Motion for Remand.

The Joint Motion and Court Order directed VA to further 
evaluate whether the Veteran's service connection claims in 
this case may be in appellate status on the merits, from 
having been appealed in 1979 without being adjudicated by the 
Board.  In this regard, the Board has refashioned the issues 
to separately set out the question as to whether the Veteran 
submitted a substantive appeal to complete an appeal on the 
issues of entitlement to service connection in this case.  As 
the Board finds below that such a substantive appeal was 
received, and thus that the service connection issues are in 
appellate status on the merits, the service connection issues 
are now also set out accordingly in the listing of issues 
above. 

The issues of service connection for pulmonary tuberculosis, 
malaria, rheumatoid arthritis with lumbago, and polyneuritis 
with neuralgia, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision in December 1978, the RO denied the 
appellant's claims for service connection for pulmonary 
tuberculosis, malaria, rheumatoid arthritis with lumbago, and 
polyneuritis with neuralgia.

2.  The appellant filed a timely notice of disagreement in 
February 1979; he was furnished a statement of the case in 
May 1979.

3.  A letter which may be liberally construed as presenting 
the elements of a substantive appeal was filed by the 
appellant in June 1979.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the appellant 
has submitted a timely substantive appeal to the December 
1978 decision that denied service connection for pulmonary 
tuberculosis, malaria, rheumatoid arthritis with lumbago, and 
polyneuritis with neuralgia.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

With to the issue of whether a timely substantive appeal was 
received to complete an appeal on the issues of entitlement 
to service connection, there is no need to undertake review 
of compliance with VCAA and implementing regulations at this 
time.  This Board decision grants the Veteran's appeal to the 
extent that it finds a substantive appeal was received to 
complete the appeal of those service connection issues; it is 
anticipated that any deficiencies with regard to VCAA notice 
or the duty to assist the Veteran will be addressed and 
remedied while the underlying issues are on remand to the RO.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board 
turns its attention, then, to discussion of its finding that 
a substantive appeal was timely received to complete an 
appeal from the December 1979 rating decision.

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2008).  A 
substantive appeal consists of a properly completed VA Form 
9, 'Appeal to Board of Veterans' Appeals,' or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2008).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ) in reaching the 
determination being appealed.  Id.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination appealed.  Id.

A substantive appeal must be filed within 60 days from the 
date that the AOJ mails the SOC to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1).

In this case, a December 1978 RO rating decision (mailed in 
January 1979) denied the appellant's claims for service 
connection for pulmonary tuberculosis, malaria, rheumatoid 
arthritis with lumbago, and polyneuritis with neuralgia.  The 
appellant filed a timely notice of disagreement in February 
1979 and he was furnished a statement of the case in May 
1979.  At controversy in this case is whether a letter 
received at the RO from the Veteran in June 1979 constituted 
a substantive appeal.

In this regard, the Board notes that the June 1979 letter 
states, in pertinent part, that the Veteran intended the 
mailing to include a VA Form 9 "in making my initial appeal 
to the Board of Veterans Appeals, in connection with my long 
denied legitimate claim for disability pension of 
compensation on account of my service-connected disability or 
disabilities ...."  The letter specifically identifies each of 
the disabilities addressed in the May 1979 statement of the 
case, featuring the same disabilities as set out above in the 
issues for this current Board decision.  The RO did not 
accept this correspondence as a substantive appeal and the 
record reflects that the RO did not receive a Form 9 from the 
Veteran in the mailing or any subsequent timely mailing.  

(The Board notes, in passing, that the RO notified the 
Veteran of this problem in September 1979, and it appears 
that the Veteran replied in December 1979 (still within the 
timely period to appeal the decision which was mailed in 
January 1979) expressing some confusion and requesting 
further guidance.  The record reflects that the RO did not 
further correspond with the Veteran for many years following 
this.)

However, the Board now finds that the June 1979 letter 
itself, regardless of the absence of the referenced Form 9 
enclosure, can be liberally construed to reasonably fulfill 
the requirements of a substantive appeal submission.  
Resolving reasonable doubt in favor of the Veteran, the Board 
thus finds that since a substantive appeal was received 
within the 1-year period from the January 1979 date of 
mailing of notification of the December 1978 RO denial being 
appealed, the requirements of 38 C.F.R. § 20.202 have been 
met.  Therefore, a timely substantive appeal has been filed 
with respect to the issues of entitlement to service 
connection for pulmonary tuberculosis, malaria, rheumatoid 
arthritis with lumbago, and polyneuritis with neuralgia.


ORDER

The Board finds that the appellant has submitted a timely 
substantive appeal to the December 1978 decision that denied 
service connection for pulmonary tuberculosis, malaria, 
rheumatoid arthritis with lumbago, and polyneuritis with 
neuralgia.  To this extent, the appeal is granted.


REMAND

As discussed above, the Board finds that the Veteran's claims 
of entitlement to service connection for pulmonary 
tuberculosis, malaria, rheumatoid arthritis with lumbago, and 
polyneuritis with neuralgia are currently in appellate status 
from the Veteran's appeal in 1979.  However, the VCAA letters 
sent to the appellant in this case have not adequately 
fulfilled the notice requirements for claims of entitlement 
to service connection; the RO has sent letters applicable to 
petitions to reopen prior final decisions (and a VCAA letter, 
apparently in error, addressing claims for increased 
ratings).  Since the Board finds that the claims of 
entitlement to service connection remain open from the 1979 
appeal, and as the Veteran has not been provided VCAA notice 
corresponding to such claims, these issues must be remanded 
to provide the Veteran with the requisite notice.

With regard particularly to the claim of entitlement to 
service connection for pulmonary tuberculosis, the Board 
finds that a VA examination with etiology opinion is 
necessary to permit informed appellate review.  The Board 
observes that the Veteran's service treatment records contain 
a January 1946 examination report with a chest x-ray 
revealing "infiltrations bilateral" and a February 1946 
medical diagnosis of "P.T.B."  The Veteran has claimed that 
he suffers from chronic pulmonary tuberculosis, and an April 
2002 private medical record shows a diagnosis of pneumonia.  
Thus, the evidence of record reasonably raises medical 
questions regarding whether the Veteran has any current 
chronic pulmonary disability etiologically related to his 
documented in-service pulmonary tuberculosis diagnosis.  See 
McLendon v. Nicholson, 20 Vet.App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take the necessary actions to ensure 
compliance with all VCAA notice and 
assistance requirements.  The Veteran 
should be furnished with a new adequate 
VCAA notice for his service connection 
claims on appeal.  Also, the Veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006).

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current 
pulmonary disabilities.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a)  Please identify any current chronic 
pulmonary disabilities in this Veteran.  
Please specifically address whether the 
Veteran is diagnosed with chronic 
pulmonary tuberculosis or any chronic 
residuals of pulmonary tuberculosis.

b)  For each identified disability 
diagnosed in responding to the above, 
please clearly state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
disability was manifested during 
service or otherwise caused by the 
Veteran's service.  In answering this 
question, please discuss any relevant 
service and post-service treatment 
records; in particular, please address 
the service treatment records from 
January 1946 and February 1946 showing  
potentially pertinent pulmonary 
findings.

3.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the Veteran's claims can be 
granted.  If any claim on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


